Title: From George Washington to Lewis Richard Morris, 10 December 1782
From: Washington, George
To: Morris, Lewis Richard


                        
                            Sir
                            Head Quarters Newburg Decr 10.  /82
                        
                        I have received your Letter of the 30th November requesting leave to resign your Commission.
                        I am always sorry to see those officers quit the Army whose abilities may do credit to themselves and to the
                            Service, but the reasons you give are such that I cannot refuse your request. I am Sir.

                    